DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspect of:  A feedback controller for a computing device, the controller comprising: 
a sleeve to be disposed about a portion of a user's wrist; 
a handle to be grasped by the user's hand, the handle including a first end, a second end that opposes the first end, and an axis that extends longitudinally along the handle between the first end and the second end; 
a first actuator coupled to the handle and the sleeve, the first actuator to translate the handle relative to the sleeve; and 
a second actuator coupled to the handle, the second actuator to rotate the handle relative to the sleeve about a rotational axis that is substantially orthogonal to the axis of the handle, the rotational axis positioned between the first end and the second end.

As to claim 6, claim 6 is allowable for similar reasoning given above for claim 1.

As to claim 12, none of the prior art found by the Examiner discloses the claimed aspect of:  A feedback controller for a computing device, the controller comprising: a wearable sleeve;
a first actuator coupled to the wearable sleeve;
an elongate member coupled to the first actuator;
a handle rotatably coupled to the elongate member; and
a second actuator coupled to the handle,
wherein the first actuator is to extend and retract the elongate member to translate the handle, and
wherein the second actuator is coupled to the elongate member and is to rotate the handle about an axis relative to the elongate member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/16/2022